Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 December 2020 has been entered.

Status of Claims
Claims 1 and 6-19 are pending.
	Claims 1 and 6-19 are rejected.
	Claims 18 and 19 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2016/061718, 05/24/2016.  Acknowledgment is made of Applicant’s 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Objections
	The objections to Claims 1 and 7, in the Final Office Action mailed 15 July 2020, is withdrawn in view of Applicants' amendment received 14 December 2020, in which the cited claims were amended.

Claims 18 and 19 are objected to because of the following informalities:
Claims 18 and 19 recite: “…, wherein the plant is selected from the group consistint of…”, which contains a typographical error/a misspelling. The claims should read: “…, wherein the plant is selected from the group consisting of…”
Claim 19 recites: “…, wherein the plant is selected from the group consisting of…, bell peppers,…bell peppers,…”; i.e., the claim recites a term redundancy, one of which should be removed.

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claim 6 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 9-19 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claims.
Claims 9 and 10 recite: “The method according to claim 1, wherein the Fluopyram is applied…”
Claim 11 recites: “The method according to claim 9, wherein the Fluopyram is applied…”

Therefore, the claims will be interpreted to read: “The method according to claim 1, wherein the at least one application of Fluopyram is applied…”; and “The method according to claim 9, wherein the at least one application of Fluopyram is applied…” That is, the claims will be interpreted to mean that, if more than one application of Fluopyram is applied, than the amount of Fluopyram applied at each application, as claimed, is the same.

Claims 12-17 recite: “The method of claim 1, wherein the Paecilomyces lilacinus or Paecilomyces lilacinus 251 is applied…”
However, claim 1 describes the application of Paecilomyces lilacinus or Paecilomyces lilacinus 251 in terms of ‘at least one’ application. Therefore, it is not clear if the application amount recited in claims 12-17 refer to all applications of Paecilomyces lilacinus or Paecilomyces lilacinus 251, if there is more than one application.
Therefore, the claims will be interpreted to read: “The method according to claim 1, wherein the at least one application of Paecilomyces lilacinus or Paecilomyces lilacinus 251 is applied…” That is, the claims will be interpreted to mean that, if more than one application of Paecilomyces lilacinus or Paecilomyces lilacinus 251 is applied, than the amount of Paecilomyces lilacinus Paecilomyces lilacinus 251 applied at each application, as claimed, is the same.
Claim 19 recites the terms ‘maize/corn’, ‘millet/sorghum’, and ‘pumpkin/squash’.
The claim contains slash marks which raises the question as to which term is required by the claim because the subject matter encompassed by the slash is not identical in scope. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c). 
That is, maize describes several different varieties of what is commonly known as corn. Millet and sorghum are different types of plants (i.e., are classified under different taxonomical genera). Pumpkin is a species of the genus squash.
Claim 19 recites the terms ‘grapevine’ and ‘vine’ in the list of plants to be selected from, which describes a broad range and narrow range in the same claim. For the reason cited above, this recitation is considered to be indefinite.
Claim 18 recites the terms ‘fruit’, ‘pome fruit’ and ‘stone fruit’ in the list of plants to be selected from, which describes a broad range and narrow range in the same claim. For the reason cited above, this recitation is considered to be indefinite.
Claim 19 recites the terms ‘gherkins’ and ‘raisins’. However, these terms do not refer to naturally occurring plants; gherkins are pickled cucumbers and 

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1, 6 and 7 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Hellwege et al., in the Final Office Action mailed 15 July 2020, is withdrawn in view of Applicants' amendment received 14 December 2020, in which claim 1 was amended.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 6-8 and 12-19 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Wachendorff-Neumann et al. (International Patent Application Publication No. WO 2014/086748 A2).

Wachendorff-Neumann et al. addresses the limitations of claims 1, 6, 7, 8, 12, 13, 14, 15, 16, 17, 18 and 19.
Regarding claim 1, Wachendorff-Neumann et al. shows a composition comprising at least one biological control agent selected from a group which includes Paecilomyces lilacinus strain 251 and/or a mutant of the strain, and/or at least one metabolite produced by the respective strain that exhibits activity against nematodes, insects and/or phytopathogens, and at least one fungicide selected from a group consisting of compounds capable of introducing a host defense or other inhibitory properties and other fungicides (pg. 3, lines 20-32). The described invention relates to the use of the composition as well as a method for reducing overall damage of plants and plant parts (pg. 1, lines 8-10 [A method for controlling phytopathogenic nematodes in plants or increasing plant yield]).
The fungicide is selected so as to not have any fungicidal activity against the biological control agent (BCA) (pg. 23, lines 10-11). According to a preferred embodiment of the described invention, the fungicide is selected from a group which includes fluopyram (pg. 31, lines 19-20 and line 32). The expression “combination” stands for the various combinations of the at least one BCA (i.e., Paecilomyces lilacinus strain 251) and the at least one fungicide (i.e., fluopyram). The combined use includes use of the single active ingredients when applied in a sequential manner. The order of applying the composition comprising applying to the plants a first treatment block consisting of at least one application of fluopyram, and a second treatment block consisting of at least one application of Paecilomyces lilacinus or Paecilomyces lilacinus 251, wherein no fluopyram is applied in the second treatment block]).
The composition may be applied in any desired manner, such as a soil drench or foliar spray applied either pre-emergence, post-emergence or both (pg. 40, lines 19-21 [the first treatment block is a pretreatment block, and wherein the second treatment block is applied no earlier than when the plants are emerged]).
	Regarding claims 6 and 7, in cases where the BCA and fungicide are applied at different times and the fungicide is applied noticeably prior to the BCA, the skilled person can determine the concentration of fungicide on/in a plant before the time point of applying the BCA (pg. 44, lines 12-19). The composition may be applied in any desired manner, such as a soil drench or foliar spray applied either pre-emergence, post-emergence or both (pg. 40, lines 19-21).
Cruciferae sp, onions, and broccoli (pg. 62, lines 30-31 thru pg. 63, lines 1-25).
	Regarding claims 12, 13, 14, 15, 16 and 17, in one embodiment, the concentration of the biological control agent (i.e., Paecilomyces lilacinus strain 251) after dispersal is at least 50g/ha (hectare), such as 50-7500g/ha, 50-2500g/ha, 50-1500g/ha; at least 250g/ha, at least 500g/ha or at least 800g/ha (pg. 45, lines 16-18).

	It is noted that Applicant defines the term ‘pretreatment’ as the treatment of the environment in which the crops will grow, for example, the soil before the crop is planted (originally filed specification, pg. 17, lines 1-2).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Wachendorff-Neumann et al. (International Patent Application Publication No. WO 2014/086748 A2) in view of Hellwege et al. (International Patent Application Publication No. WO 2013/110591 A1)
[Hellwege et al. cited in the Final Office Action mailed 15 July 2020.]

	Wachendorff-Neumann et al. addresses the limitations of claims 1, 6-8 and 12-19 as cited in the 35 U.S.C. §102(a)(1)/(a)(2) above.

	Wachendorff-Neumann et al. does not show: 1) wherein the Fluopyram is applied at a rate of from 50 to 750 g per hectare [Claim 9]; 2) wherein the Fluopyram is applied at a rate of from 100 to 500 g per hectare [Claim 10]; and 3) wherein the Fluopyram is applied at a rate of from 200 to 400 g per hectare [Claim 11].

	Hellwege et al. provides motivation for applying fluopyram as a fungicide to plants (i.e., post-emergent) or soil (i.e., as a pretreatment block), in specific amounts, by way of addressing the limitations of claims 9, 10 and 11.
	Hellwege et al. shows active compound combinations and compositions for reducing damage of plants and plant parts, as well as losses in harvested fruits or 
a spore-forming bacterium of the genera Bacillus, selected from a group, which includes
Bacillus firmus, and (C) at least one biological control agent selected from a group,
which includes (C2) fungi or yeasts (pg. 3, lines 10-17). (C2) fungi or yeasts are
selected from a group, which includes Paecilomyces lilacinus, in particular spores of P.
lilacinus strain 251 (pg. 7, lines 7-21 [ [nexus to Wachendorff-Neumann et al.] [treatment blocks of fluopyram and Paecilomyces lilacinus strain 251]). 
	Regarding claims 9, 10 and 11, the expected activity for a given combination of two active compounds can be calculated as follows: if “X” is the efficacy (E1) when active compound A (i.e., fluopyram) is applied at an application rate of m ppm (or g/ha) (grams per hectare), and “Y” is the efficacy when active compound B or C is applied at an application rate of n ppm (or g/ha):  E1 = X+Y – X x Y/100 (pg. 129, lines 29-33 thru pg. 130, lines 1-8). When applying the compounds or the active compound combination, the application rates can be varied within a broad range. For treatment of parts of plants, the application concentration can be from 0.01 to 10,000g/ha, preferably from 50 to 1,000g/ha or 100 to 750g/ha. For soil treatment, the application concentration can be from 0.01 to 10,000g/ha, preferably from 1 to 5,000g/ha (pg. 128, lines 5-14).

	That is, Hellwege et al. teaches that a specific application amount of fluopyram (i.e., “A”), measured in g/ha, must be determined in order to be able calculate the 
	
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for controlling phytopathogenic nematodes in plants, comprising applying to plants two treatment blocks consisting of fluopyram and Paecilomyces lilacinus, as shown by Wachendorff-Neumann et al., by applying fluopyram at specific gram/hectare (g/ha) rates, e.g., 50 to 750g/ha, 100 to 500g/ha or 200 to 400g/ha [Claims 9, 10 and 11], with a reasonable expectation of success, because Hellwege et al. shows that application of the compounds fluopyram and a biological control agent (i.e., Paecilomyces lilacinus), individually or as a composition, can be applied in specific ranges, depending upon the intent for which the compounds are being applied (MPEP 2143 (I)(A,G)). One of ordinary skill in the art of phytopathogen or nematicidal treatment would use routine optimization to determine the optimal range for treating a specific type of plant, and specific parts of plants, seeds or soil, barring a criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Hellwege et al. teaches that Fluopyram is a broad spectrum fungicide of the chemical class of pyridylethylbenzamide derivatives with penetrant and translaminar properties for foliar, drip, drench and seed treatment applications on a wide range of different crops against many economically important plant diseases. It is very 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 5-7, filed 14 December 2020, with respect to the prior art reference cited in the 35 U.S.C. §102(a)(1)/(a)(2) rejection, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and new claims 8-19 were added.
That is, the 35 U.S.C. §102(a)(1)/(a)(2) rejection has been withdrawn and new rejections have been cited.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651